Title: Enclosure: Petition to the Pennsylvania Legislature, [before 26 November 1813]
From: Law, Thomas
To: Pennsylvania Senate and House of Representatives


            To the Honourable the Senate and House of Representatives of the State of Pennsylvania.
            MERCHANTS and monied men have obtained Charters for numerous Banks, to facilitate negotiations and to increase profits; but hitherto the Necessitous, who are compelled to borrow small sums for immediate relief, have been left, unregarded, to the mercy of Extortioners. The wife, whose husband lays on the bed of sickness unable to support his family; the widow, who has not money to pay the sad expense of committing her dear departed to the dust; the mother, who cannot purchase bread for her infant petitioners; in short, every description of persons, reduced to distress, is compelled to resort to the usurious Pawn Broker. To him, also, the purloiners of property repair, and for a trifle secretly dispose of that which was most valuable and precious to the owner.
            A long and painful observation of these evils, and a natural desire to mitigate distress and to prevent crime, have prompted us to solicit from the Government of this State a Charter of Incorporation, for a Bank Establishment, on principles similar to those in Europe, which have been uniformly attended with the most beneficial consequences.
            Mr. Neckar, speaking of an Institution of this kind, called Le Mont de Pieté, in Paris, uses the following expressions:
            “Neither the laws, nor the punishments inflicted, were sufficient to stop the progress of Usury in the capital, and it was impossible to be any longer blind to the insurmountable obstacles which opposed a reform; for, in proportion as the administration became more vigilant, the usurers increased their precautions to conceal their criminal traffick under forms to appearance legal.
            The institution of the Mount of Piety, determined on in December 1777, seemed pointed out by the circumstances of the case. The conditions on loans are nearly equal to ten per cent.; the charges are naturally considerable. The advances made in a year amount to fifteen millions of livres, and the profits over and above the interest does not exceed one hundred and fifty thousand livres: this profit devolves to the general hospital. It has produced the greatest advantages. It provides against those unforeseen and urgent exigencies, which obliged men to have recourse to burthensome expedients, susceptible of an infinity of abuses.”
            After such a testimony, it were superfluous and mistrustful to endeavour, by affecting phraseology, to excite the sensibility or to awaken the sympathy of an enlightened, patriotick and benevolent legislature. The objects of your consideration supplicate you with anxiety; the advocates of humanity address you with confidence.
          